Citation Nr: 0029871	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-41 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
cervical spine.

2.  Entitlement to an increased rating for multiple scars of 
the face, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946 and from October 1950 to March 1952.  He also served in 
the U.S. Army Reserve.

This matter comes before the Board of Veteran's appeals 
(Board) from a rating decision in April 1992 by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was remanded by the Board in November 1996.  The 
development has been completed and the case was returned to 
the Board in September 2000.



FINDINGS OF FACT

1.  The veteran's cervical spondylosis had its onset as a 
result of trauma during combat service.

2.  The multiple scars of the face are well healed, with no 
significant tissue loss, inflammation, edema, or keloid 
formation.  These scars result in no significant 
disfigurement. 


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991).

2.  The criteria for an increase in the 10 percent rating 
assigned for multiple scars of the face have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records disclose that in October 1951, 
the veteran sustained multiple shell fragment wounds 
penetrating the legs and face.  He was transferred to a 
hospital where examination revealed numerous small foreign 
bodies imbedded superficially in the skin of the face, 
especially on the left.  A final examination in January 1952 
revealed all wounds were normal. 

On VA examination in February 1953, the veteran had no 
complaints involving the cervical spine or scars of the face.

The veteran was hospitalized in a VA hospital in December 
1991 for management of cervical spine pain.  It was reported 
that he had a history of pain for over 5 years.  

The veteran received a VA muscle examination in March 1992.  
He had a 5 and 1/2 half scar in his left chin.  The pertinent 
diagnosis was shrapnel to the face which resolved secondary 
to multiple operations and dermabrasion.

A VA outpatient record discloses that when the veteran was 
seen in February 1993, it was reported that he had had neck 
pain for the past 25 years.

The veteran had a period of VA hospitalization in July 1993.  
It was reported that he had a 30-40 year history of chronic 
neck pain.  The diagnoses included cervical degenerative 
joint disease.

In January 1994, J. R. A., M.D. , reported that the veteran 
had persistent neck problems as a result of multiple injuries 
in service, including a severe concussion.   

The veteran testified at a hearing at the RO in January 1994.  
He described two occasions when mortars hit near him, 
including one a couple of days before the fragment injury to 
the face and legs, when he was blown off a mountain and 
received a severe concussion.  He reported that he was 
treated at the Birmingham VA Hospital from around 1954 to 
1956 for a cervical spine disability.  With regard to his 
facial injuries, he stated that he still had foreign bodies 
in his face.
 
The veteran received a VA scar examination in September 1999.  
He stated that in August 1951, he sustained hand grenades 
wounds to his right hand and leg; that in October 1951, a 
mortar explosion caused him to land on his back, and he 
sustained shrapnel wounds to his face, left arm and legs; and 
that he was hospitalized for several months.  

The examiner stated that the veteran had had multiple 
surgeries to his face.  He had a four "sonometer" linear 
scar anterior to his left ear, and he a five "sonometer" 
scar behind his left ear.  He had had numerous dermabrasions 
as well as surgical procedures to his face.  He claimed that 
at one time he had 37 pieces of shrapnel were removed from 
his face and from behind the left ear canal.  There were no 
discernable scars on his face other than those described 
above.  The current symptoms were mild tenderness behind and 
in front of the ear.  There was no significant adherence, the 
texture was smooth, there was no ulceration or break down of 
the skin, or elevation or depression in the scar.  There was 
no significant underlying tissue loss, inflammation, edema, 
or keloid formation.  The examiner stated there was no 
significant disfigurement.  The diagnosis was residuals of 
scars from shell fragment wounds.

The second part of the examination dealt with the cervical 
spine disorder.  The examiner stated that there was a long 
history of cervical spine pain.  There were no problems with 
injury to the cervical spine other than the traumatic 
explosion in service, and this appeared to be the onset of 
the cervical spine pain.  The examiner opined that it was 
unlikely that the shell fragment wounds caused the disability 
of the spine, but it was as likely as not that the concussion 
from the explosion, and his fall, certainly may have 
contributed to the onset of arthritis of the cervical spine.

Service connection for a cervical spine disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The record discloses that the veteran was wounded in action..  
Therefore, the provisions 38 U.S.C.A. § 1154(b) concerning 
veterans engaged in combat with the enemy apply.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).  The Federal Circuit found that 
38 U.S.C.A. § 1154(b) did not create a statutory presumption 
that a combat veteran's alleged disease or injury was 
service-connected, but it lightened the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury".  Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  If these two 
inquires are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.  The Federal 
Circuit then stated that this presumption is rebuttable.  The 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."

In this case, the veteran engaged in combat with the enemy.  
He has testified that while in combat he sustained traumatic 
injuries causing unconsciousness and affecting his neck.  
Although these particular injuries are not documented in his 
service medical records, his account is consistent with those 
combat injuries that are documented and is certainly 
consistent with the circumstances of combat.  In short, Board 
finds that his account of traumatic in- service injury 
affecting his head and neck constitutes "satisfactory lay or 
other evidence of service incurrence".  Furthermore, there 
is medical opinion linking such injury to the onset of 
arthritis of the cervical spine.  With consideration of 
38 U.S.C.A. § 1154(b), the Board finds that his statements 
and testimony, in conjunction with the medical opinion, 
establishes that the cervical spine disability is the result 
of in- service injury.  Therefore, service connection is 
warranted for the cervical spondylosis.  

Increased rating for facial scars.

The veteran's multiple scars of the face are currently 
evaluated under Diagnostic Code 7800.  This Diagnostic Code 
provides a 10 percent evaluation for disfiguring scars of the 
head, face or neck which are moderately disfiguring.  A 
30 percent evaluation contemplates severe scars, especially 
if producing a marked and unsightly deformity over the 
eyelids, lips or auricles.  38 C.F.R. § 4.118 (1999.

In evaluating the veteran's facial scars, the Board has 
considered his testimony that he still had foreign bodies in 
his face.  However, the VA examination report discloses there 
was no significant adherence of the scars and of the scars of 
the face and the texture was smooth.  There was no ulceration 
or breakdown of the skin or ulceration of the scars.  There 
was no significant tissue loss, edema, or keloid formation.  
There was no indication of current foreign bodies.  In 
addition, the examiner stated that there was no significant 
disfigurement from the scars.  The Board finds, therefore, 
that he is not entitled to an increased rating for the scars 
of the face under Diagnostic Code 7800.  He is also not 
entitled to a compensable rating under any of the other 
diagnostic codes pertaining to the evaluation of scars.  That 
is, none of the fragment scars is shown to be objectively 
tender and painful; or to be poorly nourished with repeated 
ulceration; or to cause limitation on function of an affected 
part.  Finally, there is no medical evidence of muscle 
injury, and, accordingly, no basis for a compensable rating 
under the criteria that pertain to rating such injuries. 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular rating.


ORDER

Service connection for cervical spondylosis is granted.  An 
increased rating for multiple scars of the face is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


